Citation Nr: 1013277	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-38 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for chronic lumbosacral strain, with L4-S1 bulging 
disc and osteoarthritis.  

2.  Entitlement to a disability rating in excess of 10 
percent for right lower extremity neurological 
manifestations, secondary to chronic lumbosacral strain with 
L4-S1 bulging disc and osteoarthritis.

3.  Entitlement to a compensable disability rating for left 
lower extremity neurological manifestations, secondary to 
chronic lumbosacral strain with L4-S1 bulging disc and 
osteoarthritis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1953 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  This claim was previously before the 
Board in August 2008 and was remanded for additional 
development.  It is now returned to the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic lumbosacral strain is not 
manifested by unfavorable ankylosis of the thoracolumbar 
spine.

2.  The Veteran's neurological manifestations of the right 
lower extremity are not manifested by moderate incomplete 
paralysis.

3.  The Veteran's neurological manifestations of the right 
lower extremity that are manifested by mild incomplete 
paralysis, from July 17, 2009, but not prior to that time.

4.  The Veteran is service-connected for chronic lumbosacral 
strain, with a 40 percent disability rating; right knee, 
status post removal of calcification of patellar tendon and 
chronic strain, with a 30 percent disability rating; left 
foot exostosis, cuboid bone, with a 30 percent disability 
rating; and lower extremity neurological manifestations, 
secondary to chronic lumbosacral strain with L4-S1 bulging 
disc and osteoarthritis, with a 10 percent disability 
rating, bilaterally.

5.  The Veteran's service-connected disabilities prevent him 
from securing and following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for right lower extremity neurological 
manifestations have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2009).

3.  The criteria for a compensable disability rating for 
left lower extremity neurological manifestations, prior to 
July 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8520 (2009).


4.  The criteria for a 10 percent disability rating for left 
lower extremity neurological manifestations, from July 17, 
2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2009).

5.  The criteria for the establishment of TDIU, due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

The Board notes that the claim for TDIU is being granted.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist with that claim, such error was harmless and 
will not be further discussed.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under 
Sanders, VA bore the burden of proving that such an error 
did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, 
the Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a 
case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review, the Board 
must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the 
claimant.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disabilities to 
substantiate the claims.  The letter also informed him of 
VA's duty for obtaining pertinent evidence under federal 
control and that it would aid him in obtaining pertinent 
evidence not under federal control, but that it was his 
responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
appellant was given notice of what type of information and 
evidence he needed to substantiate his claim for an 
increased rating as this is the premise of the claim.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2009.  
The claims were subsequently readjudicated in December 2009, 
curing any timing errors with regards to notice.

Based on the above, the notice deficiencies do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to 
notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements and private medical 
records.  In addition, he was afforded VA medical 
examinations, most recently in July 2009, which provided 
specific medical opinions pertinent to the issues on appeal.    

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the 
Veteran's favor.  38 C.F.R. § 4.3.  If there is a question 
as to which disability rating to apply to the Veteran's 
disability, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  See also 38 C.F.R. § 4.14 (2009) (precluding the 
assignment of separate ratings for the same manifestations 
of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated 
on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009). 

Chronic Lumbosacral Strain and Neurological Manifestations 
of Lower Extremities 

The Veteran contends that his service-connected chronic 
lumbosacral strain is more severe than the currently 
assigned 40 percent disability rating.

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is from zero to 90 degrees, 
extension from zero to 30 degrees, left and right lateral 
flexion from zero to 30 degrees, and left and right lateral 
rotation from zero to 30 degrees.  38 C.F.R. § 4.71a.  In 
the alternative, an evaluation can be assigned under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the 
injury or disease.  The General Rating Formula for Diseases 
and Injuries of the Spine provides that a 40 percent 
disability rating would only be warranted if there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating, which would be the 
next higher applicable rating, would only be warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating would be warranted with 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a. 

Under Diagnostic Code 5243, based on incapacitating 
episodes, a 60 percent disability rating would require 
incapacitating episodes of a total duration of at least six 
weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a.

In regards to the lower extremity peripheral neuropathy 
claims, the Veteran's claim is evaluated under the code for 
the sciatic nerve.  Diagnostic Code 8520 provides ratings 
for disability of the sciatic nerve, neuritis, or neuralgia, 
with mild incomplete paralysis indicative of a 10 percent 
disability rating, moderate incomplete paralysis of a 20 
percent disability rating, moderately severe incomplete 
paralysis of a 40 percent disability rating, and severe, 
with marked muscular atrophy, for a 60 percent disability 
rating.  Complete paralysis in indicated with foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  See 
Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to a varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly 
sensory, the rating should be for mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

A VA examination report dated in February 2006 shows that 
the Veteran reported low back pain.  He described frequent 
hospital and private physician visits secondary to increased 
low back pain.  He reported that he had received pain 
treatment and that partial pain relief was short-lived.  He 
claimed constant pain at a 10 on a scale of 10.  He also 
reported decreased ambulation secondary to low back pain 
flare-up.  He stated that he had difficulty getting up from 
a sitting position or from bed at night due to low back pain 
flare-up.  He also noted numbness and weakness of the right 
lower extremity.  He further noted dribbling and urinary 
frequency, prostate incontinence, but no fecal or urinary 
incontinence.  He reported no unsteadiness or falls.  He 
described needing assistance to dress and bathe, but no 
problems grooming or eating.  He also described being unable 
to participate in recreation activities involving standing 
or walking, jumping or running.  He related difficulty in 
remaining seated in a car for long period of time secondary 
to low back pain.

Physical examination revealed that the Veteran walked 
unaided, but limped with the right lower extremity.  He had 
an erect posture, gingerly type movements, and a right lower 
extremity limp.  Range of motion of the thoracolumbar spine 
was shown to be from zero to 90 degrees of forward flexion, 
with functional limitations from 26 to 90 degrees; zero to 
30 degrees of extension, with 7 to 30 degrees of functional 
limitation; zero to 30 degrees bilateral flexion, 10 to 30 
degrees of lateral bending limitation; and zero to 45 
degrees bilateral rotation, with 10 to 30 degrees 
limitation.  The examiner also noted that the Veteran used a 
lumbar corset and had guarding resulting in an abnormal 
gait.  The examiner reported flat lumbar lordosis secondary 
to spasms, but did not note ankylosis.

The examiner also noted decreased right pinprick and light 
touch to the lower extremity, while the left lower extremity 
had normal pinprick and light touch.  The examiner also 
reported no atrophies of the lower extremities and 5/5 left 
and 4/5 right lower extremity muscle strength respectively.  
The examiner described deep tendon reflexes of +2 patellar 
and +2 Achilles bilaterally.  The diagnosis was L4-L5 
bulging disc, osteoarthritis of the lumbar spine, right 
sciatica, and a chronic lumbar strain.

Private medical records, from the Advanced Imaging 
Interventional Center, generally found the Veteran to have a 
lumbar disorder, but did not provide information for rating 
purposes.  For example, an April 2006 record found 
dextroscoliosis, lumbar spondylosis and facet arthropathy 
producing different degrees of spinal canal stenosis and 
neural foramina at several levels.  VA outpatient treatment 
records also generally indicated continued problems in 
regards to the Veteran's back, but did not provide 
information for rating purposes.  

A VA examination report dated in July 2009 shows that the 
Veteran reported a limited ambulation distance and the use 
of a cane.  He also used medication and a transcutaneous 
electrical nerve stimulation (TENS) unit for his low back 
pain, with only temporary partial relief.  The Veteran 
denied urinal and fecal problems, but did report erectile 
dysfunction, numbness, paresthesias, and leg or foot 
weakness.  He also denied falls, but reported unsteadiness.  
The Veteran described fatigue, decreased motion, stiffness, 
weakness, spasms, and pain, including in both lower 
extremities.  He reported severe weekly flare-ups that 
lasted hours, precipitated by bending and twisting movements 
and alleviated by pain medication and bed rest.  He also 
claimed that he was unable to do anything during flare-ups.  
He reported that he had been retired due to his lower back 
condition.  

Physical examination revealed an abnormal gait, which was 
short-stepped, antalgic and cane-assisted.  There was lumbar 
flattening and scoliosis, as well as ankylosis of the entire 
thoracolumbar spine in a flexion position, which was not 
unfavorable ankylosis.  The examiner further determined that 
the Veteran had spasm, pain with motion, tenderness and 
weakness, which was responsible for abnormal gait or spinal 
contour.  Thoracolumbar range of motion included zero to 25 
degrees of flexion, zero to 5 degrees extension, bilateral 
flexion of zero to 10 degrees and bilateral rotation of zero 
to 10 degrees, with objective evidence of pain on active 
range of motion, but no additional limitations following 
three repetitions.  

The examiner also found the Veteran to have 4/5 bilateral 
knee flexion of the sciatic nerve.  The examiner found 
muscle tone to be normal and no muscle atrophy bilaterally.  
The examiner reported that the Veteran demonstrated 1/2 
pain, 1/2 light touch and sensory loss for the all 
dermatomes of the lower extremities.  The diagnosis was 
lumbar dextroscoliosis, multilevel degenerative lumbar disc 
disease, lumbar spine stenosis, lumbar spondylosis, lumbar 
degenerative facet joint disease, lumbar-sacral strain, and 
bilateral sciatica.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 50 percent disability rating contemplates 
unfavorable ankylosis of the entire thoracolumbar spine and 
a 100 percent disability rating contemplates unfavorable 
ankylosis of the entire spine.  Although the record does 
indicate that the Veteran's range of motion of the lumbar 
spine is extremely limited and that he has ankylosis, the 
July 2009 VA examiner found him to have favorable ankylosis.  
Therefore, a 50 percent disability rating based on 
unfavorable ankylosis is not applicable.

The appellant has also put forth credible complaints of 
pain.  With regard to such complaints, VA must consider 
additional functional loss on use due to pain on motion or 
due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  
Taking all of the evidence of record into consideration, the 
Board finds that the appellant's spine disability is likely 
manifested by some functional limitation due to pain on 
motion. Therefore, the currently assigned disability rating 
of 40 percent more nearly approximates the severity of the 
disability, as the 40 percent rating contemplates 
manifestations of pain.  There is no showing of any other 
functional impairment which would warrant a higher rating 
for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a.  Additionally, the Veteran's disability 
rating can only be increased based on due to unfavorable 
ankylosis, not limitation of motion.  Furthermore, the Board 
notes that the Veteran's TDIU claim will address complete 
functional limitation due to his service-connected 
disabilities.

Additionally, under Diagnostic Code 5242, Note 1, any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
separately rated under an appropriate diagnostic code.  The 
December 2009 VA examination reports indicated that the 
Veteran denied bowel and bladder impairment.  Additionally, 
no medical evidence of record has found the Veteran to have 
either bowel or bladder impairment due to his service-
connected chronic lumbosacral strain.

As previously indicated, the Veteran is service-connected 
for right lower extremity neurological manifestations, with 
a 10 percent rating and left lower extremity neurological 
manifestations, with a noncompensable disability rating.  A 
10 percent disability rating would be warranted under 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve, with "incomplete paralysis" indicating a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  A 20 percent disability rating would be warranted 
for moderate incomplete paralysis of the sciatic nerve, 
38 C.F.R. § 4.124a.

The Board notes that Diagnostic Codes 8521 through 8525 also 
rate based on foot symptomatology; however, the Board deems 
Diagnostic Code 8520 to be most appropriate because that 
diagnostic code allows for a higher maximum rating than the 
others.  Additionally, the July 2009 VA examiner 
specifically found the Veteran's bilateral lower extremity 
neurological manifestations to involve the sciatic nerves.  

The February 2006 VA examiner found decreased right lower 
extremity pinprick and light touch, but no atrophies and 4/5 
right lower extremity muscle strength.  The examiner 
described deep tendon reflexes of +2 patellar and +2 
Achilles bilaterally.  The July 2009 VA examiner also found 
the Veteran to have 4/5 right knee flexion of the sciatic 
nerve.  The examiner found muscle tone to be normal and no 
muscle atrophy.  The examiner reported that the Veteran 
demonstrated 1/2 pain, 1/2 light touch, with sensory loss 
for the all dermatomes of the lower extremities.  

In regards to the right lower extremity, there is no 
evidence of more significant symptoms such as atrophy, 
muscle wasting, tremor and the like.  The Board finds these 
findings to be generally sensory symptoms, with normal deep 
tendon reflexes, that do not constitute evidence which is 
sufficient to characterize the Veteran's right lower 
extremity peripheral neuropathy as "moderate."  Thus a 
rating in excess of 10 percent is not warranted.  

In regards to the left lower extremity neurological 
manifestations, the February 2006 VA examiner found the left 
lower extremity to be normal to pinprick and light touch.  
The examiner also reported no atrophies of the lower 
extremities and 5/5 left extremity muscle strength.  The 
examiner described deep tendon reflexes of +2 patellar and 
+2 Achilles.  At that time, the record did not indicate that 
the Veteran had even mild incomplete paralysis for a 
compensable rating.

However, the July 2009 VA examiner found the Veteran to have 
4/5 bilateral knee flexion of the sciatic nerve.  The 
examiner found muscle tone to be normal and no muscle 
atrophy.  The examiner reported that the Veteran 
demonstrated 1/2 pain, 1/2 light touch and sensory loss for 
the all dermatomes of the lower extremities.  Thus, that VA 
examination indicated that the Veteran had mild incomplete 
paralysis symptoms, such as for his right lower extremity 
neurological manifestations, with generally sensory 
manifestations.  The Veteran did not have more significant 
symptoms such as atrophy, muscle wasting, tremor and the 
like to indicate moderate symptoms indicative of a rating in 
excess of 10 percent.  As such, a 10 percent rating is 
granted from July 17, 2009, the date of the examination.

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extra-schedular 
rating.  Id.  The Board finds that no exceptional or unusual 
factors are in evidence, such as frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.  The Board further notes that the question of 
the affect of the Veteran's service-connected disabilities 
on his employment is considered in the TDIU claim.  

TDIU

The Veteran essentially contends that his service-connected 
disabilities have made him unable to secure and follow 
substantially gainful employment. 

The relevant law provides that a TDIU rating may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009). 

In considering whether TDIU shall be awarded, marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment generally shall be deemed 
to exist when a Veteran's earned annual income does not 
exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person. Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall 
be given in all claims to the nature of the employment and 
the reason for termination. 38 C.F.R. § 4.16(b). 

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the United 
States Court of Appeals for Veterans Claims (Court) 
indicated that the Board cannot deny the Veteran's claim for 
a TDIU without producing evidence, as distinguished from 
mere conjecture, that the Veteran can perform work. 

The Veteran's combined service-connected disabilities meet 
the minimum combined disability rating requirement of 70 
percent.  He is currently service-connected for chronic 
lumbosacral strain, with a 40 percent disability rating; 
right knee, status post removal of calcification of patellar 
tendon and chronic strain, with a 30 percent disability 
rating; left foot exostosis, cuboid bone, with a 30 percent 
disability rating; and lower extremity neurological 
manifestations, secondary to chronic lumbosacral strain with 
L4-S1 bulging disc and osteoarthritis, with a 10 percent 
disability rating for each lower extremity's neurological 
manifestations.

As the Veteran currently has at least one disability ratable 
at 40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more, he exceeds the minimum schedular 
criteria for eligibility to be considered for TDIU under the 
provisions of 38 C.F.R. § 4.16(a). 

In his November 2006 VA Form 9, the Veteran reported that 
his service-connected disabilities severely affected his 
ability to work.

An April 1984 Notification of Personnel Action by the 
Veteran's then employer, the United States Postal Service 
(USPS), documented that the USPS had previously put him on 
"retirement-disability."  The document further indicated 
that the Veteran was totally disabled for useful and 
efficient service in his prior position.  

VA provided a VA examination in May 2006.  The examiner 
found that based on his service-connected musculoskeletal 
conditions, the Veteran was restricted to a light duty 
status administrative job, with no pulling, carrying, 
lifting, or pushing of objects more than 5 pounds repeatedly 
during an 8 hour work day.  The examiner also noted no 
standing or sitting for more than 2 hours straight without 
taking 15 minute breaks was also indicated.

However, a July 2009 VA examiner diagnosed the Veteran with 
lumbar dextroscoliosis, multilevel degenerative lumbar disc 
disease, lumbar spine stenosis, lumbar spondylosis, lumbar 
degenerative facet joint disease, lumbar-sacral strain, and 
bilateral sciatica.  The examiner found the Veteran's lower 
back pain to affect his usual daily activities, including 
severe effects on chores, traveling, bathing, dressing and 
toileting.  The examiner also noted that it prevented his 
ability to shop, exercise, and take part in sports.  The 
July 2009 VA examiner opined that the current level of his 
condition precluded him from obtaining and maintaining or 
interfered with employment.

The Board finds that the foregoing evidence demonstrates the 
Veteran is unable to perform work due to his service-
connected disabilities.  Although the May 2006 VA 
examination indicated that the Veteran may be able to 
perform a light duty job, the more recent July 2009 VA 
examiner indicated that any work would not be possible.  
Indeed, the July 2009 VA examiner found that even regular 
daily activities, such as chores, bathing, and toileting 
were severely affected by the Veteran's service-connected 
disabilities.  

Additionally, the Board notes that although the Veteran 
received a high school GED in 1965, as indicated in his DD 
Form 214, and that his background, including educational 
history and past employment, precluded most employment.  
Overall, the medical and lay evidence of record indicates 
that the Veteran suffers from serious symptoms related to 
his service-connected disabilities, which keep him from 
obtaining substantially gainful employment.  In view of the 
fact that the Veteran otherwise meets the schedular criteria 
under 38 C.F.R. § 4.16(a), the Board finds that the evidence 
of record is at least at equipoise, so the benefit of the 
doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).  The Veteran's claim for TDIU is granted.  


ORDER

A disability rating in excess of 40 percent for chronic 
lumbosacral strain is denied.  

A disability rating in excess of 10 percent for right lower 
extremity neurological manifestations, secondary to chronic 
lumbosacral strain, with L4-S1 bulging disc and 
osteoarthritis, is denied.  

A compensable disability rating for left lower extremity 
neurological manifestations, secondary to chronic 
lumbosacral strain, with L4-S1 bulging disc and 
osteoarthritis, prior to July 17, 2009, is denied

A 10 percent disability rating, and no more, for the left 
lower extremity neurological manifestations, from July 17, 
2009, is granted subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a TDIU is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 




 Department of Veterans Affairs


